Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on 09/21/2021.
	Claims 1-28 were originally presented in this application for examination.
	Claims 1-28 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 13 & 18-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 13, last line, the phrase “predetermined temperature” does not appear to particularly point out the temperature required for the claimed process, thus renders the claim unclear, vague and indefinite.
B.	Regarding claim 18, line 8-9, the phrase “by optimizing an amount of the salt, the water, or the organic solvent in the coating solution” is unclear as to what amount is being optimized from or attempting to optimize.  Thus, renders the claim vague and indefinite.

Claim Rejections - 35 USC § 102(a)(1)
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

A.	Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CREEDON et al. (US 2017/0198622 A1).
	CREEDON et al. discloses a method of increasing the thermal stability of inorganic fiber for use in an exhaust gas treatment device mounting mat including the inorganic fibers, comprising uniformly coating the fibers with a metal oxide comprising at least one of aluminum oxide, titanium oxide, zirconium oxide or mixtures thereof by a chemical precipitation process comprising: (a) contacting the fibers with an aqueous solution containing at least one water soluble corresponding metal salt of the metal oxide; (b) while the fibers are in contact with the solution, precipitating a coating of a corresponding metal hydroxide from solution onto the fibers, optionally by increasing the solution pH to at least about 5 but less than about 7; and, (c) calcining the coated fibers at a temperature of at least about 300oC for a time sufficient to convert the precipitated metal hydroxide to the metal oxide; wherein the inorganic fibers comprise at least one of high alumina polycrystalline fibers, etc. (See page 9- page 10, claim 1).  The fibers are contacted with the aqueous solution in the presence of a surfactant (See page 10, claim 8).  The pH is increased by adding to the solution a strong or weak base (See page 10, claim 10).  The process includes drying of the fibers (See page 10, claim 12).  See also entire reference for further details.
	The claimed method does not appear to distinguish from the method disclosed by the reference, thus the instant claim is anticipated by the reference.

B.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HOMMA et al. (US 2017/0304814 A1).
	HOMMA et al. discloses a method of producing a catalyst fibrous structure comprising the following steps (1) to (5):  (1) mixing a catalyst metal compound or a catalyst precursor, and an inorganic binder and a solvent; (2) grinding the obtained mixture to provide a coating material of the catalyst metal compound or the catalyst precursor; (3) impregnating a fibrous structure with the obtained coating material of the catalyst metal compound or the catalyst precursor to fill up voids of the fibrous structure with the coating material of the catalyst metal compound or the catalyst precursor; (4) heating and drying the obtained fibrous structure filled up with the coating material of the catalyst metal compound or the catalyst precursor; and (5) heating an calcining the dried fibrous structure having the catalyst metal compound or the catalyst precursor adhered thereto to provide a catalyst fibrous structure, wherein the fibrous structure is a fiber sheet comprising at least one type selected from the metal oxide fibers, glass fibers, and carbon fibers (See page 25, claim 24).  The coating material of the catalyst metal compound or the catalyst precursor contains a surfactant (See page 25, claim 32).  See also entire reference for more details.
	The claimed method does not appear to distinguish from the method disclosed by the reference, thus the instant claims are anticipated by the reference.

C.	Claim(s) 1-2 & 18-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chase et al. (US 8,535,632 B2).
	Chase et al. ‘632 teaches a method of forming a filter or converter structure of the catalyst-ceramic nanofiber medium by placing the same in water along with reinforcing or support fibers and subsequent adding a binder and optionally other desired additives, to a mold and draw a vacuum to remove the water and form the medium such as a mat, a web layer, and the like (See col. 10, lines 58- col. 11, line 3).  The support fibers can be any conventional materials, such as ceramic fiber, a glass fiber, a metal fiber, high resistant plastic or polymer fibers, and the like (See col. 11, lines 13-22).  The reference further discloses that the ceramic nanofiber disclosed is desirably made by electrospinning various solutions comprising at least one ceramic precursor, at least one catalyst precursor, as well as an organic polymer, wherein said precursors are desirably soluble in a solvent such as water and/or an organic solvent (See col. 3, lines 37-42).  Suitable ceramic precursors, catalyst precursors, organic polymers, and organic solvents including those being claimed (See col. 3, line 43- col. 6, line 27).  The process includes heat treating by drying and calcining of the nanofiber composition (See col. 9- col. 10).  See also entire reference for more details.  
	The claimed method does not appear to distinguish from the method disclosed by the reference, thus the instant claims are anticipated by the reference.

Allowable Subject Matter
5.	Claims 3-12 & 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Claims 27-28 are allowable over the prior art made or record because of the following reasons.
	The prior art does not appear to disclose or fairly suggest a method of preparing a catalytically active fiber composition which requires the step of “placing an inorganic fiber substrate into a container and coating the inorganic fiber substrate with the first coating solution or mixture by applying a vacuum to the container”.  There is no motivation to combine the teachings of the prior art references together to arrive to the claimed invention.

Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 1-28 are pending.  Claims 1-2, 13, & 18-26 are rejected.  Claims 3-12 & 14-17 are objected.  Claims 27-28 are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
December 02, 2022